Citation Nr: 1218741	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  06-18 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for right knee disability. 

2.  Entitlement to a disability rating higher than 10 percent for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1995 to March 2001. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2008.  A transcript of that hearing is associated with the claims file. 

When this case was most recently before the Board in August 2010, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The issue of entitlement to a disability rating higher than 10 percent for right knee disability is addressed in the REMAND that follows the Order section below.


FINDING OF FACT

The Veteran's left knee disability is manifested by limitation of flexion; flexion is not limited to less than 45 degrees.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2011). 





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a higher rating for his service-connected left knee disability, rated as 10 percent disabling.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The record reflects that the Veteran was mailed a letter in October 2004 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  In April 2006 the Veteran was provided with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, pertinent post-service records have been obtained, and the Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence which could be obtained to substantiate the claim.  Additional pertinent evidence may be outstanding; however, such evidence cannot be obtained without the Veteran's cooperation.  The Appeals Management Center (AMC) in Washington, D.C., attempted to secure such evidence from the Veteran in December 2009 and February 2010 letters.  He later responded in October 2010 with an authorization and consent to release information form to VA, identifying three private institutes in which he received treatment for his knee disabilities.  The Veteran was informed in November 2010 that the release form was incomplete as only one provider could be listed per form.  The Veteran did not reply to this notice.  Further development could not proceed without his response.  The duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. (2011).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011). 

The evaluation of the same disability under various diagnoses is to be avoided.   C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Board notes that the VA General Counsel has issued a precedential opinion holding that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel has also held that separate ratings under 38 C.F.R. Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004). 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45  state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees warrants a noncompensable (0 percent) disability rating; flexion of the leg limited to 45 degrees warrants a 10 percent disability rating; flexion of the leg limited to 30 degrees warrants a 20 percent disability; and flexion of the leg limited to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a. 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees warrants a noncompensable (0 percent) disability rating; extension of the leg limited to 10 degrees warrants a 10 percent disability rating; extension of the leg limited to 15 degrees warrants a 20 percent disability rating; extension of the leg limited to 20 degrees warrants a 30 percent disability rating; extension of the leg limited to 30 degrees warrants a 40 percent disability rating; and extension of the leg limited to 45 degrees warrants a 50 disability rating.  38 C.F.R. § 4.71a. 

Removal of semilunar cartilage warrants a 10 percent evaluation if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259. 

Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, the Veteran was granted service connection for meniscal tear, left knee with limitation and pain on motion with an evaluation of 10 percent, effective March 21, 2001.  The Veteran submitted the instant claim for an increased rating in October 2004.

The Veteran was afforded a VA examination in November 2004 in which he reported that his knee symptoms forced him to restrict his activities in his volunteer assignments in that he did no heavy lifting, climbing, or crawling.  He also reported restricting his parental activities such as crouching, playing, and chasing his daughter due to bilateral knee pain.  The Veteran noted symptoms to include daily pain, worse when going down stairs; weakness; stiffness, worse upon awakening and after any kind of prolonged immobility; feeling of instability with no true buckling; no true locking; fatigability and lack of endurance that was aggravated by any repeated bending, kneeling, or crouching; frequent flare-ups with unusual increased activity, kneeling, or crouching; total incapacitation for a day or two.  He denied the use of crutches, cane, or corrective shoes.  Physical examination showed repetitive, active extension and flexion were "painful" as evidenced by grimace; after five repetitions, he complained of increased fatigability and caused a great deal of audible crepitus; mild atrophy of the vastus medialis muscles bilaterally; no redness, swelling, or palpable effusion; and left knee medial collateral and lateral collateral ligaments were stable.  The diagnosis was "consistent with significant chondromalacia patellae".

The Veteran submitted a statement in November 2005 in which he stated that he had been having recurring problems with his knees to include constant pain that increased in both knees, resulting in loss of work and impacting everyday routines.

The Veteran also submitted a statement with his formal appeal, VA Form 9, in May 2006 in which he stated that the problems with his knees were very aggravating and painful; range of motion and comfort levels limited him to more than 10% each; he dreaded waking to the pain and stiffness daily; and his family suffered with his limitations.

The Veteran testified at a videoconference hearing before the undersigned VLJ in February 2008, stating that his knee disability was very detrimental to his employment and day-to-day activities.  He also attested to his symptoms to include clicking and popping sounds; instability; inability to run or do other kinds of recreational activities; treatment with a brace; stiffness; and pain.

A private examination in April 2008 showed the Veteran complained of left knee pain and was evaluated for meniscal tear.  A routine magnetic resonance imaging (MRI) was obtained along with an additional proton density fat suppression sagittal sequence.  Normal findings were noted for the following: medial and lateral menisci in configuration and patterns of signal intensity, anterior and posterior cruciate ligaments, medial and lateral collateral ligaments, iliotibial band, biceps femoris tendon, popliteus tendon, infrapatellar ligament, and visualized region of the quadriceps were intact.  There was mildly increased intracapsular synovial fluid; no definite evidence of intracapsular loose bodies; all three compartments of the left knee joint were well maintained, without evidence of significant focal articular cartilage loss; visualized osseous structures were normal in configuration and pattern of signal intensity; visualized soft tissues overlying the left knee were unremarkable.  The examiner diagnosed small left knee joint effusion and an otherwise unremarkable left knee MRI evaluation for the Veteran's leg; specifically, there was no evidence of acute linear medial or lateral meniscal tears.

Private treatment records from R.H.A., M.D., show that in April 2008 the Veteran's knee was still troublesome, his ankle was doing better, and he had a small effusion in his left knee.  Records in August 2008 show the Veteran's knee was getting more uncomfortable over the past few months.  He was having some difficulty running; had no effusion; slight joint line pain; and received a cortisone injection in his left knee.

A private examination (for the purpose of a permanency examination regarding a February 2008 Workers' Compensation claim) by Dr. D.J.B., M.D., in February 2009 showed the Veteran reported that in February 2008 he pulled out a drawer filled with reams of paper when the drawer broke and struck him over the left leg, hyperextending his left knee, and bruising his left ankle.  The Veteran complained of left knee pain which increased with squatting and any lifting activity.  He reported taking no medication for left knee symptoms and wearing a brace for exercise activities.  On inspection and palpation, there was no significant effusion; there were complaints to palpation over both the medial and lateral joint lines; there was crepitus noted with range of motion of the left knee, but no instability; active range of motion was performed with good effort and measured full extension to 115 degrees of flexion.  The Veteran was observed to ambulate without a left lower extremity limp, but complained of increased left knee symptoms with heel walking on the left.  The private examiner noted that the clinical examination was strongly suggestive of an internal derangement with likely tears of the medial and/or lateral meniscus.  

A private examination by Dr. B.D.W., M.D., in February 2009 showed that the Veteran reported injuring his knee at work in February 2008.  He reported a "pop" after the injury.  The Veteran also reported participating in home-based exercise and not taking any medication.  The Veteran complained of an inability to squat down.  Physical examination of the left knee showed no sign of asymmetry or atrophy; active range of motion was measured with a goniometer and possible to 120 degrees of flexion; there was no joint line discomfort; there was mild pain with valgus stressing of the knee; no evidence of laxity on stress testing of the knee in anterior, posterior vargus, or valgus position; and distally in the extremity there was no motor or sensory dysfunction.  The private examiner diagnosed internal derangement, left knee.  

The Veteran was afforded a VA examination in March 2010 in which the examination report did not include left knee ranges of motion or discussion of whether there was additional functional limitation due to fatigue, pain, weakness, or incoordination.  Therefore, as the March 2010 examination report was inadequate for adjudication purposes, the Veteran was afforded another examination in October 2011 in which it was noted that he was diagnosed with a left meniscus tear in 2000.  He reported symptoms to include increasing left knee pain over the years; reinjuring his knee while at work in 2008; constant mild aching; left knee pain, worse in the morning upon arising, worse and becoming sharp with stairs, squatting, running, biking, prolonged walking, standing, at the end of the day, and with cold/damp weather.  He also reported stiffness; snapping and clicking in the knee; tenderness and swelling with exertion.  He denied left knee weakness, instability, and giving out.  The Veteran reported flare-ups with overexertion resulting in severe left knee pain about one to two times weekly, treated with rest and medication, lasting about two days causing him to limit left knee movement due to pain.  

Physical examination showed left knee flexion to 135 degrees, objective evidence of painful motion began at 120 degrees; extension was to 5 degrees with no objective evidence of painful motion; range of motion after repetitive use testing showed flexion to 135 degrees and extension to 5 degrees.  The VA examiner noted no additional limitation in range of motion of the knee and lower leg following repetitive use testing and no functional loss and/or functional impairment of the knee and lower leg.  The Veteran had tenderness or pain to palpation for joint line or soft tissues.  Anterior, posterior, and medial-lateral instability was normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The VA examiner also noted left knee crepitance and snapping.  There was no degenerative or traumatic arthritis.  The examiner noted that the left knee pain impacted the Veteran's ability to work with difficulty in reaching, lifting, and carrying.

Based on thorough review of the evidence of record, the Board finds that the Veteran is not entitled to more than a disability rating of 10 percent for his left knee disability.  

With respect to Diagnostic Code 5257, the Board acknowledges that the Veteran reported instability in his testimony before the undersigned VLJ in February 2008; however, the private examination by Dr. D.J.B. in February 2009 showed no instability; the private examination by Dr. B.D.W. in February 2009 showed no evidence of laxity on stress testing of the knee in anterior, posterior vargus, or valgus position; and in the VA examination in March 2010, the Veteran denied left knee weakness, instability, and giving out.  Therefore, the Board must conclude that the preponderance of the evidence establishes that the disability is not manifested by lateral instability or recurrent subluxation.

The record does show that the Veteran has had isolated incidents in which joint effusion was noted.  However, the Veteran has not complained of or been found to have locking of the knee.  In addition, the episodes of effusion have not been frequent.  Therefore, the disability does not warrant a compensable rating under Diagnostic Code 5258.  In addition, the evidence uniformly shows that the Veteran has no limitation of extension.  Therefore, a compensable rating is not warranted under Diagnostic Code 5261.

The Veteran has been found to have pain on motion of the left knee and some limitation of flexion of the left knee.  However, a rating in excess of 10 percent for limitation of flexion requires that the limitation more nearly approximate limitation to 30 degrees than limitation to 45 degrees.  The private examinations by Dr. D.J.B. showed left knee flexion to 115 degrees and 120 degrees.  The VA examination in March 2010 showed left knee flexion to 135 degrees with no objective evidence of painful motion, and range of motion after repetitive use testing showed flexion to 135 degrees.  Thus, with consideration of all pertinent disability factors, it is clear that the Veteran's limitation of left knee flexion does not more nearly approximate the criteria for a higher rating.

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the Veteran's account of his symptoms, in the form of his correspondence to VA, and his testimony before the undersigned VLJ.  Although the Veteran is competent to report his own overall symptomatology, there is no medical evidence showing a degree of impairment due to his left knee disability that approximates a disability rating in excess of 10 percent.  In the Board's opinion, the objective medical evidence prepared by skilled examiners is more probative than the statements of the Veteran.  In this regard, the Board notes that the examiners have considered the Veteran's statements in assessing the degree of disability and have addressed the specific rating criteria applicable to knee disabilities.  Nothing in the statements of the Veteran demonstrates the presence of sufficient impairment to warrant more than the currently assigned rating of 10 percent.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this claim should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2011).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case the manifestations of the left knee disability are those specifically contemplated by the schedular criteria.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not required.

In sum, the Board finds the criteria for increased evaluation for left knee disability are not met.  Accordingly, the claim must be denied.  As the evidence preponderates against the claim, the benefit-of-the-doubt rule is not for application.     


ORDER

Entitlement to a disability rating higher than 10 percent for left knee disability is denied.


REMAND

In its August 2010 remand, the Board instructed that the Veteran's claim of entitlement to additional benefits for his right knee (a temporary 100 percent rating for convalescence under paragraph 30) be adjudicated as this claim for additional benefits was inextricably intertwined with the Veteran's claim for an increased rating for his right knee disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  However, the AMC did not adjudicate this claim because the Veteran did not cooperate with the AMC's efforts to obtain records pertaining to the surgery in question.  The Court has held that compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, another remand for adjudication of this issue is required.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions: 

1.  The RO or the AMC should develop and adjudicate the Veteran's claim for a temporary 100 percent disability rating under paragraph 30 for his right knee disability.  It should also inform the Veteran and his representative of his appellate rights with respect to the decision. 

2.  The RO or the AMC also should undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action, if otherwise in order. 

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


